Citation Nr: 0713078	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  02-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





INTRODUCTION

The veteran had active service from October 1970 to September 
1974.  He died in May 1995.  The appellant is the veteran's 
widow.

This matter comes returns to the Board of Veterans' Appeals 
(BVA or Board) following an August 2003 Remand.  The claim is 
on appeal from September 2000 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO) which denied the benefit 
sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, despite the length of time that has passed 
since the Board last considered this case, the prior Remand 
instructions were not complied with, requiring another 
remand.  The Board is obligated by law to ensure that the 
RO/AMC complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. Stegall v. 
West, 11 Vet.App. 268 (1998).

In the rating decision on appeal, the RO only considered the 
appellant's claim for service connection for the cause of the 
veteran's death under the theory of Agent Orange exposure.  
The RO had not considered all possible theories for service 
connection for the cause of the veteran's death, in 
particular, and most importantly, direct service connection 
under 38 C.F.R. § 3.312.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir.1994).  The AMC was instructed to obtain 
a medical opinion as to the likely relationship between the 
cause of the veteran's death - esophageal carcinoma, as a 
consequence of generalized carcinomatosis, due to chronic 
gastroesophageal reflux disease - and his military service, 
to include exposure to Agent Orange.  The opinion provided in 
December 2006 was that the gastroesophageal cancer was more 
likely due to other causes because "the United States 
Government does not recognize this condition as being caused 
by Agent Orange exposure."

This opinion is inadequate.  As the Court recently noted, a 
medical opinion such as the one obtained in this case is 
inadequate if it does not discuss whether it is as likely as 
not that exposure to herbicide agents directly caused the 
veteran's condition.  Stefl v. Nicholson, No. 04-2192 (U.S. 
Vet. App., March 27, 2007).  As in the Stefl case, the VA 
physician mistakenly assumed that, since the veteran's 
gastroesophageal cancer is not included in the list of 
presumptive service connected diseases for herbicide 
exposure, it could not be related to service.  As held in 
Combee and reiterated in Stefl, direct service connection is 
not precluded for conditions other than those listed in the 
presumptive regulation based on exposure to Agent Orange.  

Therefore, "a medical nexus opinion finding a condition is 
not related to service because the condition is not entitled 
to presumptive service connection, without clearly 
considering direct service connection, is inadequate on its 
face."  See Stefl, supra.  This requires that the case be 
remanded to obtain an adequate opinion.  As noted in Stefl, 
for the medical opinion to provide adequate rationale, it 
must include discussion of factors such as why the examiner 
finds cited studies persuasive or unpersuasive, whether the 
veteran has other risk factors for developing the claimed 
condition, and whether the claimed condition has manifested 
itself in an unusual manner. 

Furthermore, the AMC failed to comply with the Board's prior 
Remand in another respect.  The Board specifically instructed 
that the veteran's service medical records be obtained since 
these records may indicate whether the veteran had any 
related symptomatology or diagnoses during his military 
service.  No request for service medical records was ever 
made.

Therefore, although the Board regrets the additional delay, 
it is the Board's opinion that in order to give the appellant 
every consideration with respect to the current appeal and to 
ensure due process, further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  Request the veteran's service medical 
records from the appropriate federal 
agencies, including the National 
Personnel Records Center (NPRC).  If no 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  After receipt of the veteran's 
service medical records, to the extent 
available, refer the veteran's claims 
file for a VA medical opinion as to the 
relationship, if any, between the cause 
of the veteran's death and his military 
service, to include the alleged exposure 
to Agent Orange.  As discussed above, for 
the medical opinion to provide adequate 
rationale, it must include discussion of 
factors such as why the examiner finds 
cited studies persuasive or unpersuasive, 
whether the veteran has other risk 
factors for developing the claimed 
condition, and whether the claimed 
condition has manifested itself in an 
unusual manner. 

3.  Then, readjudicate this claim.  If 
the benefit sought is not granted, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise her that the conduct of the efforts as directed in 
this remand, as well as any other development directed by the 
RO/AMC, is necessary for a comprehensive and correct 
adjudication of her claim.  38 C.F.R. § 3.655(b).  The 
appellant's cooperation in VA's efforts is both critical and 
appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


